Order entered November 5, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01114-CV

  FRISCO ATHLETIC NETWORK, INC. D/B/A/ LONESTAR VOLLEYBALL CLUB,
                             Appellant

                                                 V.

                 TRAIN KIDS NOW, INC. D/B/A DX3 ATHLETE, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                            Trial Court Cause No. 004-00767-2018

                                             ORDER
       By order dated October 30, 2019, we ordered that this appeal be submitted without the

reporter’s record. Before the Court is the November 1, 2019 request of Kristen Kopp, Official

Court Reporter for County Court at Law No. 2, for an extension of time to file the reporter’s

record. Ms. Kopp explains that the record in this case was recorded by both Denise Condran,

Official Court Reporter for County Court at Law No. 4, and herself. In the request, Ms. Kopp

states that appellant has now paid the reporter’s fee.

       We GRANT the request as follows. We VACATE this Court’s October 30, 2019 order.

The reporter’s record shall be filed by December 2, 2019.
       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Condran; Ms.

Kopp; and all parties.

                                                /s/   KEN MOLBERG
                                                      JUSTICE